 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 20 
84Alden Leeds, Inc. 
and 
United Food and Commercial 
Workers Union Local 1245.  
Case 22ŒCAŒ
029188
 July 19, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On August 30, 2010, Administrative Law Judge Ste-
ven Fish issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief, the Acting Gen-

eral Counsel and the Charging Party filed answering 
briefs, and the Respondent filed reply briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs, and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions,
3 to 
                                                           
1 There are no exceptions to the ju
dge™s dismissal of the allegations 
that the Respondent violated Sec. 8(a)(1) by threatening to relocate 

operations if the Union did not subm
it to its bargaining demands, and 
violated Sec. 8(a)(5) and (1) by re
fusing to furnish financial infor-
mation.  In addition, there are no exceptions to the judge™s finding that 

the lockout implemented on November
 3, 2009, did not violate Sec. 
8(a)(5).   (As indicated below, the Respondent does contest the finding 
that the lockout violated Sec. 8(a)(3).) 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
The Respondent has also requested oral argument. The request is 
denied as the record, exceptions, a
nd briefs adequate
ly present the 
issues and the positions of the parties. 
3 In adopting the judge™s finding that the lockout was unlawful at its 
inception, we do not rely on any impli
cation in the judge™s decision that 
the Respondent failed to timely no
tify the Union of its bargaining posi-
tion as to contract duration, or that the Respondent was obligated to 
inform the Union of concessions 
the Respondent might have been 
willing to make beyond those demands whose acceptance would end 

the lockout. 
We agree with the judge, for the reasons he states, that the lockout™s 
initial illegality was not cured when th
e Respondent provided the Union 
with a complete contract proposal 
on November 9, 2009, almost 1 week 
after the lockout began.   The judg
e specifically so found and the Re-
spondent has not argued in its exceptions or brief in support that the 

judge erred in so finding.  Moreover, 
it is well established that ﬁa lock-
out unlawful at its inception retains it
s initial taint of illegality until it is 
terminated and the affected employees are made whole.ﬂ 
Movers & 
Warehousemen™s Assn. of Washington, D.C., 
224 NLRB 356, 357 
(1976), enfd. 550 F.2d 962 (4th Cir. 1977), cert. denied 434 U.S. 826 
(1977).  The Board further held in its decision on the merits in 
Movers, ﬁthe burden must be on Respondent to
 show that its failure to restore 
the status quo ante had no adverse impact on the subsequent collective 
bargaining,ﬂ and that ﬁno such showing has been made.ﬂ  Id. at 358.  

Here, the judge did not find that 
the Respondent has carried its burden 
in this regard and the Respondent did not except to the absence of such 
modify his remedy, and to adopt the recommended Order 
as modified.
4 ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Alden 
Leeds, Inc., South Kearny, New Jersey, its officers, 

agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Substitute the following for paragraph 2(c). 

ﬁ(c) Within 14 days after service by the Region, post at 
its South Kearny, New Jersey facility copies of the at-
tached notice marked ﬁAppendix.ﬂ
14 Copies of the notice, 
on forms provided by the Regional Director for Region 
22, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous plac-
es including all places where notices to employees are 

customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 

site, and/or other electronic means, if the Respondent 
customarily communicates with
 its employees by such 
means.  Reasonable steps sh
all be taken by the Respond-
ent to ensure that the notices 
are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 

gone out of business or clos
ed the facility involved in 
                                                                                             
a finding.  In these circumstances, 
further litigation of this matter at 
compliance is unwarranted.  We further note that in 
Greensburg Coca-
Cola Bottling Co
., 311 NLRB 1022, 1029 (1993), enf. denied on other 
grounds 40 F.3d 669 (3d Cir. 1994), on which our colleague relies, the 

judge expressly deferred the issue to
 compliance, and it does not appear 
that either party excepted so the 
matter was not before the Board. 
Member Hayes observes that the Respondent™s November 9 contract 
proposal provided the Union with adequate notice of its bargaining 

position on all issues.  As was stated in 
Greensburg Coca-Cola Bottling 
Co., 
supra, 311 NLRB at 1029, an employ
er can avoid further liability 
for an unlawful lockout ﬁif it is able
 to show affirmatively [in compli-
ance proceedings] that a failure to re
store the status quo ante did not 
adversely affect subsequent bargaini
ng.ﬂ  As such, the Respondent had 
no obligation to raise or litigate the ma
tter at this stage of this proceed-
ing. Member Hayes notes that the Board™s decision in 
Greensburg does not state whether exceptions were f
iled to the judge™s remedy in that 
case. In any event, because it relate
s to the scope of appropriate back-
pay, Member Hayes would allow litigation of this matter at compliance 
despite the absence of a specific exception. 
4 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), we modify the judge™s remedy by requiring that 
backpay and any monetary awards sh
all be paid with interest com-
pounded on a daily basis.  We shall also modify the judge™s recom-

mended Order to provide for posting the notice in accord with 
J. Picini 
Flooring
, 356 NLRB 11 (2010).  For the reasons stated in his dissenting 
opinion in 
J. Picini Flooring
, Member Hayes would not require elec-
tronic distribution of the notice.  In addition, we shall modify the 
judge™s notice to conform to the Order. 
 ALDEN LEEDS
, INC
. 85these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time sin
ce November 3, 2009.ﬂ  
2.  Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union. 
Choose representatives to bargain on your behalf 
with your employer. 
Act together with other employees for your bene-
fit and protection. 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 lock out our employees without provid-
ing said employees with a timely, clear and complete 
offer, which sets forth the conditions necessary to avoid 

the lockout. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer our employees, whom we unlawfully locked out on 
November 3, 2009, reinstatemen
t to their former jobs or, 
if these positions are no longe
r available, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL
 make whole all locked out employees for any 
loss or earnings and other benefits resulting from our 
unlawful lockout, with interest. 
ALDEN LEEDS, INC.  Jeffrey P. Gardner, Esq., 
for the General Counsel. 
Steven S, Glassman, Esq. 
and Brian Caulfield, Esq
. (Fox Roth-
schild), of Roseland, New Jersey, for the Respondent. 
Jessica Drangel Ochs, Esq. (Meyer, Suozzi, English & Klein, 
PC), 
of New York, New York, 
for the Charging Party.
 DECISION 
STATEMENT OF 
CASE STEVEN 
FISH, Administrative Law Judge. Pursuant to charges 
and amended charges filed by United Food and Commercial 
Workers Union, Local 1245 (the Union) or Local 1245, on 
November 5 and December 9, 2009,
1 and January 11, 2010, the 
Regional Director for Region 22 
issued a complaint and notice 
of hearing on March 31, 2010, alleging that Alden Leeds, Inc., 
the Respondent), violated Section 8(a)(1), (3), and (5) of the 
Act by unlawfully locking out its employees and Section 
8(a)(1) and (5) of the Act by failing to provide the Union with 
financial information following 
Respondent™s assertion of its 
inability to afford increases
 in health contributions. 
The trial with respect to the allegations in the complaint was 
held before me in Newark, 
New Jersey, on May 18 and 21, 
2010. At the hearing, I granted the General Counsel™s motion to 
amend the complaint. 
Briefs have been filed by all parties and have been carefully 
considered. Based on the entire record, including my observa-
tion of the demeanor of the witnesses, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION AND LABOR ORGANIZATION
 Respondent, a corporation with an office and place of busi-
ness in South Kearny, New Jers
ey, has been engaged in the 
business of manufacturing pool 
cleaning supplies and chemi-
cals. During the preceding 12 months, Respondent derived 
revenues in excess of $50,000 from 
the sale and shipment of 
goods directly from its South Ke
arny facility to points outside 
the State of New Jersey. 
Respondent admits, and I so find, that it is and has been an 
Employer engaged in commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act. 
It is also admitted, and I so find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  FACTS A.  Background 
Respondent manufactures and packages swimming pool 
cleaning supplies and chemicals at two locations in South 
Kearny, New Jersey, 100 Hackensack Avenue,
2 where Re-
spondent makes tablets and pack
s granular products, and 55 
Jacobus Avenue, which consists 
of the main office and a ware-
house, where Respondent does sh
ipping, receiving, labeling, 
and inventory. 
Mark Epstein is the president and chief executive office of 
Respondent. Epstein is also the president of a company located 
in Oklahoma, named Mid-Continent Packaging, which is en-
gaged in a similar business. 
Respondent regularly ships prod-
ucts to and received products from Mid-Continent. Mid-
Continent is not unionized. 
Respondent has been in opera
tion for over 40 years. Mid-
Continent has been operating for 18 years. 
Approximately 90 percent of Re
spondent™s customers are lo-
cated in the northeast and mid-A
tlantic Region of the country 
and are serviced from the two Kearny locations. 
Respondent employs approxima
tely 50 production and de-
livery employees at the two Kear
ny locations, who have been 
represented by Local 1245 since 2001. Prior to that time, its 
                                                           
1 All dates referred to are in 
2009, unless otherwise indicated. 
2 This facility is referred to as ﬁKearny East.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 86employees were represented by
 Local 174 of the UFCW. In 
2001, Local 1245 became the representative as a result of some 
undisclosed union procedure, and Respondent agreed to recog-
nize Local 1245 as the successor union to Local 174. 
Respondent and Local 1245 nego
tiated two prior collective-
bargaining agreements. The parties 
agreed to continue the terms 
of the prior agreement betw
een Local 174 and Respondent, 
which expired on October 3, 
2002, and executed a memoranda 
of agreement (MOA) on Octobe
r 19, 2002, and sometime in 
2005, which reflected agreed upon changes to the prior agree-
ment. The 2005 contract was a 4-year agreement with an expi-
ration date of October 3, 2009. 
Mark Epstein negotiated both of 
these contracts on behalf of 
Respondent, as well as the prior 
contracts with Local 174. Alt-
hough Epstein negotiated these cont
racts by himself and did not 
have counsel with him at nego
tiations sessions
, he consulted 
with legal counsel during the negotiations. 
Tom Cunningham was and is the union business agent as-
signed to Respondent, and he ne
gotiated the two prior MOAs 
with Epstein in 2002 and 2005. 
B.  The Bargaining Sessions 
On July 17, a letter was sent by Vincent DeVito, president of 
the Union, to Respondent requesting the reopening of the con-

tract and notifying it that Cunningham would contact Epstein to 
arrange ﬁmutually satisfa
ctoryﬂ meeting dates. 
In September, Cunningham cont
acted Epstein and they sub-
sequently agreed upon a meeti
ng on September 30. Epstein 
requested that Cunningham forward to him the Union™s pro-
posals prior to the meeting. Cunningham complied on Septem-
ber 22 by sending the Union™s 
requested modifications, includ-
ing increases in wages, sick da
ys, vacation, changes in seniori-
ty, and a 3-year contract. The document also indicated that 
there would be increases in health care insurance premiums but 
no figures were provided. Cunni
ngham stated that
 he was still 
waiting for the amounts from the Health Fund Office and 
would have them prior to 
the September 30 meeting. 
The September 30 meeting was held in Epstein™s office. Pre-
sent were Cunningham and Ep
stein. Cunningham presented 
Epstein with an updated version of the Union™s proposals, 
which included the amounts of the health care contributions 
that were being requested. 
Cunningham went through the Un-
ion™s proposals one by one. Epst
ein made no comments or re-
sponses until Cunningham reached the health care contribution 
rates. Epstein turned to his computer and made some calcula-
tions. He then informed Cunningha
m that these increases were 
outrageous, the rates were very 
high, and that Respondent was 
not going to agree 
to these numbers. 
Cunningham asked why. Epstein e
xplained that this year had 
been a very cold and wet summer with record rainfall in May 
and record cold weather in June. Thus, pool construction was 
down 50 percent, its competitors reduced their prices and cus-
tomers were complaining that they were not selling very many 
pools. Thus, Respondent
™s sales were dras
tically affected. 
Epstein further explained that
 Respondent was involved in a 
dispute with the Department 
of Commerce over the Govern-
ment™s failure to refund Responde
nt antidumping fees and sev-
eral hundred thousand dollars was involved. As a result, Ep-
stein told Cunningham ﬁthings 
were not goodﬂ and Respondent 
was experiencing ﬁfinancial hard
ship.ﬂ Epstein added that he 
was going to explore alternativ
e health care plans with Re-
spondent™s insurance broker. 
Cunningham then asked Epstein to sign a 30-day extension 
of the expiring contract. Cunning
ham stated that the signing of 
such a document would give the 
parties time to search out the 
additional health plans and give the parties time to negotiate. 
Epstein replied that he would no
t sign an extension and added, 
ﬁI can™t do anything.ﬂ 
The next meeting took place on October 5, once again at-
tended by Epstein and Cunni
ngham. Epstein handed Cunning-
ham a spreadsheet consisting of de
scriptions of several alterna-
tive health plans that had been prepared by Respondent™s bro-
ker. Cunningham looked over the 
documents and observed that 
the deductibles and out of pocket co
sts were very high in all of 
these plans. He added that 
Respondent™s employees ﬁlived 
week to weekﬂ and if the employees had to come up with a lot 
of out of pocket money, the 
plans wouldn™t work for them. 
Epstein responded that his broker would be looking into oth-
er health care plans that might be more affordable for the em-
ployees. Cunningham then attempted to discuss the Union™s 
other proposals. Epstein interjec
ted that he ﬁcouldn™t do any-
thingﬂ with the other proposals, 
and that Respondent wanted to 
keep everything the same for 1 year and all he was looking for 
was ﬁa freeze for one year.ﬂ Cunningham responded that the 
Union could not do that because 
contributions that Respondent 
was currently paying would not 
sustain medical coverage for 
that year. 
Cunningham added that although he did not think that an of-
fer of a 1-year freeze would be acceptable, he would take it 
back to the membership for a vote. 
Cunningham then renewed his pr
ior request that Respondent 
sign an extension agreement,
 Cunningham reminded Epstein 
that the contract had already expired and that it was ﬁpretty 
importantﬂ that an extension be 
signed. Epstein declined to sign 
and repeated that he would fo
rward to the Union additional 
health care plans. 
After this meeting, Cunningham 
had a discussion with John 
Troccoli, the Union™s secretary treasurer, concerning the status 
of negotiations. Cunningham informed Troccoli that Respond-
ent had refused to sign an extens
ion agreement, the contract has 
expired and asked Troccoli to assist in obtaining an extension. 
Cunningham also told Troccoli that Respondent was ﬁlooking 
for his own healthﬂ plan and th
at it was having 
some financial 
problems because of a dispute with the government about 
dumping fees. Troccoli instructed Cunningham to set up anoth-
er meeting and he (Troccoli) would attend. 
Immediately after the October 5 meeting, Epstein sent an 
email to his three brothers, who are also involved in operating 
the business. The email noted that he had just met with Cun-
ningham and told Cunningham that
 Respondent offered a ﬁsta-
tus quoﬂ contract and that Cunni
ngham had stated that he will 
ﬁbring back the offer of one-year status quo but he doesn™t 
think it will be acceptable.ﬂ 
On October 8, the parties met 
once again in Epstein™s office. 
Troccoli was present in addition to Cunningham on behalf of 
the Union. Troccoli began the m
eeting by explaining to Epstein 
 ALDEN LEEDS
, INC
. 87that it was important to sign an extension agreement to give the 
parties more time to bargain. Ep
stein responded that he was still 
trying to obtain some additional health plan proposals and 
asked if Troccoli was aware of that. Troccoli replied that yes, 
Cunningham had made him aware 
of it. There was no discus-
sion of the health plan that Respondent had given to the Union 
on October 5. Initially, Epstein refused to sign an extension and 
told Troccoli that Respondent ha
s this issue with the Govern-
ment about dumping fees. Troccoli answered that Cunningham 
had explained that to him but he
 was not sure what the problem 
was. Epstein discussed the issu
es involving tariffs, bringing 
chemicals in from foreign countr
ies, dumping fees, and excise 
taxes, and that these problems created a hardship for Respond-
ent and could cost Respondent
 several hundred thousand dol-
lars. Troccoli asked 
Epstein if he had any documentation that 
the Union could look at so that the Union could analyze the 
problems that Respondent was faci
ng. Epstein left the room and 
returned with two documents that
 he handed to the Union. The 
first document, entitled ﬁFor 
Alden Leeds Brief Summary of 
Customs Issues,ﬂ is a 1-page su
mmary of the issues apparently 
prepared by Respondent. The s
econd document consists of 6 
pages, plus a 1-page index, prep
ared by an official of the De-
partment of Commerce, Intern
ational Division discussing the issues. 
After briefly reviewing these documents, Troccoli observed 
that in the ﬁlong runﬂ Respondent may never pay ﬁthis kind of 
money.ﬂ Epstein replied that Re
spondent was still fighting the 
government with respect to these matters. 
Epstein also told the union representatives that it was becom-
ing more difficult for Respondent to deal with these issues with 
the Government and with the Un
ion, and he was considering 
moving the operation to Oklahoma, 
where he has another facili-ty. Troccoli jokingly responded, ﬁMark, I can™t see you in a 
cowboy hat.ﬂ 
Epstein repeated the offer that he had made at the previous 
meeting that Respondent wanted 
to extend the contract for 1 
year and that it wanted a 1-
year ﬁfreeze.ﬂ Troccoli responded 
that with all these problems that Epstein was telling the Union 
that Respondent has, there is even more reason to sign an ex-
tension agreement. 
Troccoli continued to push for Epstein to sign an extension 
agreement. He handed Epstein a copy of an agreement, which 
the Union had prepared, and asked Epstein to look it over. Ep-
stein did and informed the Uni
on that he would not agree to 
retroactivity since he was not offering anything more than the 
current agreement. Troccoli agreed to this revision stating that 
it would give the parties more time to bargain and to consider 
Respondent™s health plan proposal
s. Epstein informed Troccoli 
that he expected to have info
rmation on some additional plans 
by the next week. Epstein also told Troccoli that he would be in 
Oklahoma the following week. 
The parties signed an extension agreement with the retro-
activity phrase crossed out. The contract was extended to No-
vember 2. The meeting ended w
ithout a new meeting scheduled 
since Epstein was to be in Oklahoma the next week, but with a 
promise by Epstein to forward additional health plans to the 
Union. My findings with respect to 
the above bargaining sessions 
are based on a compilation of the credible portions of the testi-
mony of Epstein, Cunningham, 
and Troccoli. While much of 
the facts are not in dispute, there are some significant credibil-
ity issues, particularly the testimony of Cunningham, supported 
in part by Troccoli, that at
 the September 30 and October 8 
bargaining sessions, Epstein stat
ed that Respondent ﬁcould not 
affordﬂ the Union™s proposals, that the Union requested that 
Respondent make its financial re
cords available to the Union™s 
auditors and that Epstein refused to agree to do so. 
As noted in my summary of the facts detailed above, I did 
not include these assertions by Cunningham and Troccoli be-
cause I credit Epstein™s testimony that these alleged statements 
were not made at either meetin
g. I make these findings for a 
number of reasons. Initially, I note that Cunningham failed to 
include in his bargaining notes of either of these meetings that 
Epstein told the Union that Respondent could not afford the 
Union™s demands or increases, or 
that the Union representatives 
requested that he submit financia
l records to the Union™s audi-
tors. Cunningham did include st
atements made by Epstein 
about financial difficulties Re
spondent was having, such as 
problems with the government concerning dumping fees and 
the cold and wet season. I find 
it highly improbable that Cun-
ningham would omit writing down such an important statement 
such as a claim that Respondent can™t afford the Union™s in-
creases and that the Union consequently requested to inspect 
Respondent™s records, if su
ch comments had been made. 
Similarly, Cunningham™s affidav
it did not include an asser-
tion that Epstein stated that 
Respondent could not afford the 
Union™s increases at the October 8 meeting. 
I also rely on a number of s
ubsequent conversations and 
events, which shed light on this issue. Thus, on October 30, 
Union President Vincent DeVito discussed the status of negoti-
ations with Troccoli. Troccoli in
formed DeVito that the exten-
sion agreement that had been signed was close to expiring and 
that he (Troccoli) was going to ca
ll Epstein later that day. Troc-
coli informed DeVito that the key issue during negotiations was 
the cost of the health care pl
an and that Respondent was look-
ing for alternative plans. Trocco
li asked DeVito what he could 
offer Respondent to keep things
 moving. DeVito authorized 
Troccoli to offer Respondent the option to continuing the same 
contributions for 1 year but with the possibility that benefits 
might be reduced. Nowhere in this conversation did Troccoli 
inform DeVito that twice during the prior negotiations, Epstein 
had stated that Respondent ﬁcouldn™t affordﬂ to pay the increas-
es or that the Union had aske
d to see Respondent™s financial 
records. Similarly, when De
Vito asked Cunningham on No-
vember 2 for a summary of developments at negotiations, Cun-
ningham informed him that Res
pondent has proposed a freeze, 
but that the health care contri
butions were the big problem and 
they could not get past that issu
e. Again, nowhere in that con-
versation did Cunningham inform DeVito that the Union had 
requested to inspect Respondent™s
 financial records or that 
Respondent has said that it couldn™t afford the increases re-
quested by the Union. 
I find it highly likely that had 
these statements been made at 
either the September 30 or October 8 meetings that Troccoli 
and Cunningham would have informed DeVito of such devel-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 88opments. Their failure to do so suggests to me that they did not 
happen. Further, and in a similar vein, on November 4 at the first 
meeting that the parties had afte
r the lockout of November 3, 
DeVito, who had become chief negotiator for the Union, asked 
to see Respondent™s financial reco
rds. Both Epstein and Steven 
Glassman, Respondent™s attorn
ey, responded that Respondent 
had not claimed an inability to 
pay, and therefore, Respondent 
had no obligation to show to th
e Union its financial records. Significantly, neither DeVito, no
r Troccoli (who was also pre-
sent), mentioned anything at the meetings about the alleged 
facts that Epstein had stated at
 the September 30 and October 8 
meetings that Respondent could not afford the Union™s pro-
posed increases or that the Union 
had asked to have its auditors 
inspect Respondent™s records. 
Similarly, on November 9, the parties again met. At this 
meeting, Respondent submitted a detailed ﬁfinal offer,ﬂ which 
provided for no wage increase. Ag
ain, there was no mention at 
this meeting that the Union ha
d requested to inspect Respond-
ent™s records as a result of a claim that Epstein had stated that it 
ﬁcould not affordﬂ the Union™s increases. 
On November 12, the parties met again. DeVito announced 
that the employees had turned
 down Respondent™s final offer 
although the Union had explained to the workers that Respond-
ent was having financial difficul
ties. Glassman responded that 
Respondent had never said that 
it had an inability to pay and 
that it had no obligation to show
 its books and records. DeVito 
replied that Respondent must be
 suffering from financial diffi-
culties because it did not offer 
a wage increase. Glassman re-
plied that Respondent never said that it could not afford the 
Union™s proposal or that it wa
s suffering from financial diffi-
culties. Significantly, neither 
DeVito, Troccoli, nor Cunning-
ham, who was also present at th
is meeting, cont
radicted Glass-
man™s assertion that Respondent ha
d not stated that it could not 
afford the Union™s proposal. 
Indeed, the first time that the Union mentioned that alleged 
requests to see Respondent™s b
ooks were made on September 
30 and October 8, as well as 
the claim that Respondent could 
not afford the Union™s increases, was in a letter from DeVito to 
Epstein dated January 14, 2010. In
 that letter, which was admit-
tedly the first time that the Union made a request in writing to 
inspect Respondent™s records, De
Vito referred to the two al-
leged prior requests on September 30 and October 8 by Cun-
ningham and Troccoli, respectively, 
as well as an assertion that 
Respondent has claimed ﬁan inab
ility to afford the Union™s 
increases.ﬂ Glassman responded to 
this letter by letter of Janu-
ary 15, 2010, stating that contrary
 to DeVito™s letter, Epstein 
never told Cunningham or Troccoli that it couldn™t afford the 
Union™s proposals and that the 
Union did not request to see 
Respondent™s books until the November 4, 2009 meeting. 
Glassman reminded DeVito that neither he nor Troccoli had 
stated at the November 4 meeting, or at any other time, that 
Epstein had stated previously th
at Respondent could not ﬁafford 
the Union™s increases.ﬂ 
I therefore find that the failure of any of the union represent-
atives to assert that Epstein 
had made such assertions on Sep-
tember 30 or October 8, or that the Union had requested to 
inspect Respondent™s records on 
these dates until mid-January 
2010, to be persuasive evidence that these events did not hap-
pen. I credit Epstein™s testimon
y that he was an experienced 
negotiator and that based on this
 experience he knew that Re-
spondent would be obligated to fu
rnish financial records if it 
pleaded inability to pay. Thus, he would never state that Re-
spondent ﬁcould not affordﬂ the Union™s proposals. 
Accordingly, based on the above factors, I do not credit the 
testimony of Cunningham and Troccoli in this respect, and find 

that Epstein did not say that 
Respondent ﬁcouldn™t affordﬂ the 
Union™s proposals or increases, and that no request was made 
by the Union to inspect Respondent™s records on September 30 
or October 5. 
However, I do credit the mutually corroborative testimony of 
Troccoli and Cunningham that on October 8 Epstein did men-
tion that in view of the Union™s costs and other problems that 
Respondent was having, he was 
considering moving his opera-
tion to Oklahoma. Although Epstein denied making this state-
ment, I credit Troccoli and Cunningha
m, particularly in view of 
their mutually corroborative testimony that Troccoli retorted to 
Epstein, ﬁI can™t see you in a cowboy hat.ﬂ I find this testimony 
to have a ﬁring of truthﬂ to it an
d that is not the kind of testimo-
ny that is likely to be made up. 
Finally, I credit Epstein™s testimony, over Cunningham™s de-
nials, that at the October 5 me
eting, Cunningham agreed to take 
Respondent™s offer of a 1-year freeze to the membership, but 
that he (Cunningham) did not think 
it will be acceptable. I rely 
upon Epstein™s email to his brot
hers immediately after that 
meeting reporting on the meeting and including that agreement 
by Cunningham. 
C.  The October 21 and 22 Emails 
On October 21, Epstein emailed Cunningham an additional 
medical plan for the Union to review accompanied by an asser-
tion he ﬁhoped to have something 
even betterﬂ and that he will 
advise if anything else comes 
through. Epstein also suggested, 
ﬁLet™s meet to discuss early next week.ﬂ 
The next day, October 22, Epstein emailed Cunningham an 
analysis of the program that it 
provided that day before. It reads 
as follows: 
 Tom, 
 We™ve analyzed the medical coverage program that we for-

warded to you yesterday. 
 While we are still hopeful of finding a less expensive option, 
here is an analysis of what we already have been offered. 
 The current Union plan is costing Alden Leeds $20,000 per 
month and the proposed renewal would cost $35,000 per 
month. 
 The plan we forwarded yesterday would cost $27,500 per 
month or halfway between the existing Union plan and the 
proposed Union renewal plan. 
 The plan from yesterday has $1,150 deductible for single and 

$2,300 deductible for family. 
 If we were to provide single coverage only the cost would 
drop to $18,500 per month. 
 Based upon 46 members we could provide the first $400 de-
 ALDEN LEEDS
, INC
. 89ductible to each member which 
would bring the cost back to 
the existing $20,000 per month. 
 Members with families would ha
ve to pay for the differential 
between single and family coverage and as mentioned above 
would be subject to higher deductibles. 
 One question to ask is: ﬁWhy should those who are single 
support the cost of family cove
rage for those who have fami-
lies?ﬂ 
 I wanted to provide you with this analysis in advance of our 
next meeting. 
 I hope to have something better today and if so we will for-
ward it to you. 
 Mark 
 Later in the day on October 22, Epstein emailed Cunning-
ham still another medical plan, and observed that the cost is 
similar to ﬁyesterday™s planﬂ but the deductible is higher. How-
ever, the ﬁonly advantage of this
 plan is that no medical ques-
tions are asked whereas the plan from yesterday has a form to 
fill out with medical history.ﬂ 
Cunningham showed these plans to Troccoli at some point 
after the Union received them. They discussed them and Cun-
ningham told Troccoli that he wa
sn™t really sure what Respond-
ent was proposing on health ca
re and that Respondent had 
made no proposal dealing with any of the Union™s issues. Troc-
coli reviewed the plans and told Cunningham that he thought 
that the deductibles were too hi
gh and he didn™t think that any 
of the plans presented by Res
pondent would be feasible. He 
told Cunningham that he would sp
eak to DeVito to see what the 
Union could propose to Respondent concerning the Union™s 
health plan. 
D.  The Events of October 30 
On October 30, Troccoli spoke with DeVito. Troccoli told 
DeVito that the parties were ne
aring the end of the extension 
and asked DeVito what the Union could offer to Respondent 
concerning medical coverage in order to ﬁkeep this thing mov-
ing.ﬂ DeVito instructed Troccoli that they could offer Respond-
ent the same medical plan with the same contributions for 1 
year but with the caveat that the trustees could cut some bene-
fits in the plan. 
Later on in the day, Troccoli telephoned Epstein. Troccoli in-
formed Epstein that he had rece
ived the plans that Respondent 
had submitted and that he didn™t think any of them were going 
to work because the deductibles were way too high, medical 
reviews were required and the co
st to employees would be too 
high. However, Troccoli offered 
Epstein the continuation of the 
Union™s plan for 1 year at the 
same contributions levels but 
added that it may result in a cut in benefits depending upon the 
trustees™ decision. Troccoli requested that the parties go for-
ward and discuss the other issu
es. Epstein replied, ﬁYou don™t 
understand. I just want to keep everything the same. I don™t 
want to pay anything more. . . I want to keep everything the 
same for one year.ﬂ Troccoli answered that the Union did that 
with health care and asked to di
scuss some other issues. Epstein 
repeated that he wanted to keep everything the same for 1 year. 
Epstein then informed Troccoli that Cunningham was supposed 
to have the people vote on his offer. Troccoli responded that he 
was unaware of that and asked Ep
stein, ﬁVote on what?ﬂ I have 
no idea what we™re voting on.ﬂ Epstein asked Troccoli if he 
was aware of the Respondent™s offer to pay $400 towards the 
deductible. Troccoli answered that he was unaware of this of-
fer. Epstein added that if the employees did not vote and agree 
on Respondent™s offer, the employees would be locked out. 
Troccoli repeated that he did 
not know what the employees are 
supposed to be voting on. Epstein replied that the Union would 
have something by the end of the day. 
At 3:32 p.m., Epstein sent an email to the Union. It reads as 
follows:  Tom/John, 
 During the 30 days since the Agreement between the parties 

expired we at the Company have tried our best to come up 
with an alternative medical plan that would cost the same or 
less than the proposed increase for the Union plan. 
 Our best efforts resulted in a plan that 1) requires medical in-
terview for coverage 2) does not include dental 3) does not in-
clude optical 4) did not cost less than the expiring plan. 
 However if we were to eliminate the family coverage and go 
to single coverage for all Union members then this plan 
would cost less than the expiring Union plan. There would be 
enough of a savings that the Company would provide $400 to 
each member to go toward their deductibles. John Tracoli 
stated that he had been unaware of this option but regardless 
that the Union will keep to th
e existing plan and would cut 
benefits to keep the cost to the Company the same as the ex-
piring plan. 
 Tom had stated that he would meet with members by today, 
Friday, October 30. However that meeting did not take place. 
I stated that with all of the above taken into consideration the 
Company still wants a freeze on wages for a one or two year 
Agreement. 
 If two years is out of the question then a one year Agreement 
is the only other option. 
 If we have no Agreement between the parties by close of 
business on Monday then the Company will lock out the Un-
ion members on Tuesday morning Nov 3, 2009. 
 Mark Epstein 

President 
 DeVito and Troccoli were in a staff meeting when the email 
arrived. They saw it when the meeting ended after 6 p.m.
3 De-
Vito, and Troccoli briefly discussed the negotiations and decid-
ed to discuss the email on Monday when Cunningham would 
be in the office. DeVito also to
ld Troccoli that he needed to 
consult with legal counsel with 
respect to Respondent™s threat 
of a lockout. 
My findings with respect to the events of October 30 are 
based on a compilation of the credible portions of the testimony 
                                                           
3 Cunningham was not in the office on October 30. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 90of Troccoli, Cunningham, DeVito, and Epstein. Most of the 
relevant facts are not in dispute,
 expect that Epstein testified 
that his conversation with Troccoli took place a few days prior 
to October 30.
4 I credit Troccoli and Cunningham that the con-
versation occurred on October 
30 and that it was solely be-
tween Troccoli and Epstein. 
I find that Troccoli™s testimony is supported by DeVito™s tes-
timony that Troccoli spoke to Epstein on October 30 and by 
Cunningham™s credited testimony th
at he did not participate in 
any joint conversations with Epstein and Troccoli earlier in the 
week of October 30. 
Further, my reading of the October 30 email from Epstein to 
the Union supports Troccoli™s testimony that Epstein was re-
sponding to Troccoli™s request to notify the Union precisely 
what contract terms that Re
spondent was demanding that the 
employees agree to in order to avoid the threatened lockout. 
E.  Events of November 2 
On Monday, November 2, DeVito, Cunningham, and Troc-
coli met to discuss the email and what action to take. Both 
Troccoli and Cunningham were confused about what Respond-
ent was proposing in that email.
 Troccoli referred to Epstein™s 
discussion of health care as ﬁmentioning dribs and drabs of a 
health plan,ﬂ and that Troccoli was uncertain which plan, if 

any, Respondent was proposing. Troccoli was also confused 
about Epstein™s reference to 1- or 2-year agreement. During the 
negotiations, Epstein had proposed ﬁkeeping everything the 
same for one year.ﬂ He had not mentioned a 2-year freeze or a 
2-year agreement. Thus, Troccoli did not know whether Re-
spondent was proposing a 1 or 2-year freeze or leaving it up to 
the Union. 
Cunningham was also confused 
about the meaning of the 
email. He noted that Epstein™s email had proposed a freeze on 
wages for 1 or 2 years, which was different than the 1-year 
freeze on everything that Epstein had proposed during negotia-
tions. Despite their confusion about the meaning of the email, the 
Union made no effort to cont
act Epstein on November 2 to 
clarify what precisely Epstein was proposing in order to avoid 
the lockout.5  At 4 p.m., on November 2, Ep
stein called Shop Steward Si-
mon Hemby into his office. Epstein informed Hemby that ﬁef-
fective immediatelyﬂ the employees at both locations are 
locked out. He instructed Hemby to notify the employees at 
both facilities. Hemby did so an
d also contacted the Union and 
                                                           
4 Epstein also testified that Cunningh
am also participated in the con-
versation. 
5 Epstein testified concerning what
 he viewed as Respondent™s pro-
posal based on his email. He asserted
 that he was proposing a 1- or 2-
year freeze on wages. In his view, there had been a previous agreement 
on a 1-year freeze on health benef
it contributions during his conversa-
tion with the union officials. Epstein still preferred a freeze for 2 years 
but since he didn™t think the Union 
would agree to a 2-year freeze, he 
would accept a 1-year freeze. He also te
stified that he was still offering 
the health plans discussed in his ema
il but they had been rejected by the 
Union. While Epstein had requested a freeze on wages (and health 
contributions, which had been agreed to
, in Epstein™s view), he asserted 
that ﬁI would have left 
myself open to discussing the other issues,ﬂ such 
as vacations, sick pay, and personal 
days that the Union was proposing. 
notified Cunningham. Cunningham informed Hemby that he 
would inform DeVito and DeVito would call Hemby with in-
structions on how to proceed. 
The Union decided that all th
e employees would report to 
work on November 3 and attempt to punch in accompanied by 
the union representatives. 
F.  The November 3 Lockout 
As planned, about 40 employee
s, plus Hemby, Cunningham, 
DeVito, and Troccoli arrived 
at Respondent™s facilities to 
punch in at both facilities, but 
were prevented from doing so by 
supervisors. At the main facility, the employees and the union representa-
tives sought to meet with Epst
ein. Epstein agreed. However, 
when Epstein was confronted with the employees in his office, 
he went into a tirade and said, ﬁGet these ‚F™n™ people out of 
my office. What kind of stunt is this?ﬂ 
DeVito responded that the Union was here to discuss Re-
spondent putting the people back to work. Epstein answered, 
ﬁI™m not discussing anything until you get these ‚F™n™ people 
out of my office.ﬂ DeVito then instructed Troccoli to bring the 
employees outside and he, Cunni
ngham, and Hemby would talk 
with Epstein. Troccoli escorted the employees outside to the 
parking lot, and Hemby, Epstei
n, and DeVito had a brief dis-
cussion with Epstein. 
DeVito began the meeting by 
asking Epstein to allow the 
employees to return to work and the parties could sit down and 
come to some common ground and resolve any issues. Epstein 
responded that he would not allow the employees to return to 
work unless there was a signed agreement. There was no dis-
cussion at that time about the terms of the agreement that Re-
spondent was seeking the employees to approve. At the end of 
the meeting, the parties agreed to meet the next day, November 
4. My findings with respect to the events of November 3 are 
based on a compilation of the credited portions of the testimony 
of DeVito, Cunningham, Hemby, and Epstein. Most of the facts 
set forth are not in dispute, except that Hemby testified that at 
the November 3 meeting, DeVito
 requested that Epstein show 
the Union its books to prove th
at Respondent was having a ﬁso-
called bad year.ﬂ I do not credit Hemby™s testimony in this 
regard since neither Cunningham nor DeVito corroborated this 
assertion and Epstein denied th
at DeVito asked to see Respond-
ent™s financial records at that meeting. 
G. Bargaining Sessions Subsequent to November 3 
The parties met on November 4. 
As noted above, at this and 
subsequent meetings, Steven Gl
assman, Respondent™s attorney, 
was present
6 as was DeVito, who took over as the Union™s 
chief negotiator. At this meeting, DeVito requested to see Re-
spondent™s financial records. Bo
th Glassman and Epstein re-
sponded that Respondent was not 
claiming an inability to pay 
and had no obligation to produce financial records. 
On November 6, DeVito sent an email and letter to Epstein. 
It reads as follows: 
                                                            
6 Also present were Andrew and 
Brett Epstein, Mark Epstein™s 
brothers, plus a mediator. 
 ALDEN LEEDS
, INC
. 91Mr. Epstein: 
This is to advise you I received the e-mail that you sent 
to Union Representative Tom Cunningham. I would ask 
that any future e-mails be addressed to me (Bet-
ty@local1245.com). Tom will be copied on these e-mails 
internally, and be part of all discussion with regards to 
Alden Leeds. So that we may be completely clear, I indicated to you 
at our meeting on Tuesday, November 3rd, 2009, that my 
availability is extremely limited for the next two weeks. 
That does not mean
 that I am not available at all. My 
team and I are available for negotiations Saturday, No-
vember 7th anytime, Sunday, November 8th until Noon 
time, Monday, November 9th anytime, and Thursday, No-
vember 12th anytime. 
I am encouraged by your first sentence, which indi-
cates that you™re available to 
negotiate anytime until No-
vember 13th because at our meeting on Tuesday (Novem-
ber 3rd) all you were prepared to do was 
dictate terms on 
which you would bring the people back to work, not nego-
tiate! 
Please advise (weekend/nights contact # is 973-650-
6693).  Sincerely, 
 Vincent J. DeVito 
President 
 The parties met again on Novemb
er 9. At this meeting, Re-
spondent presented (for the firs
t time) a comprehensive docu-
ment entitled ﬁFinal Offe
r.ﬂ It reads as follows:  FINAL OFFER DATED NOVEMBER 9, 2009 
 TERMŒOCTOBER 4, 2009 
THROUGH OCTOBER 3, 2010 
 EFFECTIVE DECEMBER 1, 2009 SECOND TIER 
BENEFITS FOR ALL EMPLOYEES: DENTAL, VISION, 
HOSPITALIZATION, MAJOR MEDICAL, LIFE 
INSURANCE, WELLNESS BENEFITS, PRESCRIPTION, 
CONTACT LENSES FOR MEMBERS ONLY. 
 TOTAL CONTRIBUTION RATE TO HEALTH PLAN 

SHALL BE AS FOLLOWS: 
 $397 x 21 employees = $8,337 
 $466 x 25 employees = $11,650 
 TOTAL PER MONTH = $19,987 
 90% PAID BY EMPLOYER / 10% PAID BY EMPLOYEE 

EMPLOYER SHALL HAVE THE OPTION OF 
WITHDRAWING FROM THE LOCAL 174 
COMMERCIAL PENSION FUND. IN THE EVENT THE 
EMPLOYER WITHDRAWS THE PARTIES WILL MEET 
TO DISCUSS ALTERNATIVE RETIREMENT PLANS. 
 ALL OTHER TERMS OF THE AGREEMENT DATED 
OCTOBER 3, 2005 NOT MODIFIED HEREIN SHALL 
REMAIN IN FULL FORCE AND EFFECT. 
 On November 12, the parties met again. DeVito announced 
that the employees ha
d rejected Respondent™s
 final offer. He 
also stated that he had informed the workers that Respondent is 
having financial difficulties. Gl
assman replied that Respondent 
was not having financia
l difficulties, had never said it had an 
inability to pay and it had no ob
ligation to show its books. De-
Vito responded that Respondent 
must be suffering from finan-
cial difficulties because it didn™t offer any wage increases. 
Glassman repeated that Respondent had not said that it could 
not afford the Union™s proposal
s and Respondent was not suf-
fering from any financial difficulties. 
Notably, as I observed above, in none of these bargaining 
meetings, did any of the union 
officials present (i.e., DeVito, 
Cunningham, or Troccoli) ever state that on September 30 or 
October 8 that Epstein said th
at Respondent could not afford 
the Union™s increases, or that the union officials (Cunningham 
and Troccoli) had requested on th
ese two dates, or any other 
time for that matter, to inspect 
Respondent™s financial records. 
As I also noted above, it was not until January 14, 2010, in a 
letter from DeVito to Epstein did the Union make such an as-
sertion. That letter states: 
 January 14, 2010 
 Sent via Facsimile, E-Mail & USFC Mail 
Mr. Mark Epstein 
President 

Alden Leeds, Inc. 
55 Jacobus Avenue 
South Kearny, NJ 07032 
 Mr. Epstein, 
 At our bargaining session 
of September 30, 2009, you 
stated your inability to afford the Union™s proposals. Un-
ion negotiator Tom Cunningham requested access to your 
books to verify your claims. On October 8, 2009, John 
Troccoli, Jr., and Tom Cunningham repeated the request 
that you make your books available to verify your persis-
tent claims that you could not
 afford the proposals. At a 
meeting on November 12, 2009, between you, your team 
and Local 1245, you were aske
d a third time if you were 
prepared to give our accounting firm access to your finan-
cial records to verify your claims and your response was 
ﬁabsolutely not.ﬂ 
We renew our request. In addition, we are requesting 
proof of the dumping fee you stated you had to pay the 
government and we asked for pr
eviously. We believe a re-
view of documents that suppor
t your hardship claims may 
allow us to be more flexible. 
In any event, we would like to meet to discuss these is-
sues. There have been some 
developments in other con-
tract negotiations that may allow a different perspective by 
both parties. 
 Please advise me of your availability. 
 Respondent responded to this letter
 by a letter from its attor-
ney to DeVito dated January 15, 2010, as follows: 
 Dear Mr. DeVito: 
 This is in response to your letter dated January 14, 2010, 

which contains numerous misstatements. This is not surpris-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 92ing given Local 1245™s behavior during the past four (4) 
months including lying and misleading bargaining unit em-
ployees regarding negotiations and bargaining in bad faith. 
Let me remind you of what has actually transpired. 
 Mark Epstein never told Tom Cunningham that Alden was 

unable to ﬁafford the Union™s proposalsﬂ. Nor did Cunning-
ham request access to the books 
to repeat his request on Oc-
tober 8, 2009. Local 1245 requested the Company™s books for 
the first time at the initial bargaining session on November 4, 
2009. I made it crystal clear that Alden was not claiming an 
inability to pay and that Alden had no obligation to produce 
its financial records. At no time did you or John Tracoli (sic) 

ever state that Mark previously told Cunningham and Tracoli 
(sic) on September 30, 2009 that Alden could not ﬁafford the 
Union™s proposals.ﬂ 
 During the bargaining session on November 12, 2009, you 

stated that Local 1245 advised bargaining unit employees that 
Alden was having financial difficulties. I stated that Alden 
never said it was having financial difficulties and reiterated 
that the Company was not claiming an inability to pay. You 
responded that the Company was not offering a wage increase 
and I told you that did not mean Alden was having financial 
difficulties. You acknowledged 
that Alden ever stated it was 
having financial diff
iculties. Moreover, you did not request fi-
nancial records for the ﬁthird
 timeﬂ on November 12, 2009 
and I never said ﬁabsolutely notﬂ
. When I repeated that Alden 
was not claiming an inability to pay, I then said that there was 
no obligation to produce financial records. 
 Please advise why the information you are requesting regard-

ing the Dumping Fee is relevant. Finally, we are available to 
meet on January 28, 2010. 
 My findings with respect to th
e discussions at the meetings 
in November 2009 are based on the credible and unrefuted 
testimony of Epstein. Neither 
General Counsel nor Charging 
Party called any union witnesses 
to deny any of Epstein™s tes-
timony concerning 
these meetings. 
H.  The December 24 Conversation between Hemby 
and Steve Belvin 
On December 24, Hemby came to the plant to pick up a 
cheesecake that he had ordered from a clerical employee. He 
encountered Respondent™s plant 
manager and supervisor Steve 
Belvin, and they began discussing the lockout and the possibil-
ity of some employees coming back to work. In the course of 
this discussion, Hemby observed that the work at Kearny East 
was very hard, working with raw chemicals and it would be 
very hard to replace those workers. Belvin replied that Re-
spondent would send the work to Oklahoma. The record estab-
lishes that both before and afte
r the lockout Respondent would 
receive products from the Oklahoma facility. Additionally, 
Respondent did hire temporary re
placements at 
both facilities 
during the lockout. Further, Belvin admitted that he told Hemby 
that Respondent was getting goods from the Oklahoma plant 
that would ordinarily be produced by unit employees at its 
South Kearny facilities. 
III.  ANALYSIS A.  The Alleged Refusal to Furnish Financial Information 
The complaint alleges, and 
the General Counsel and the 
Charging Party contend, that on September 30 and October 8 
ﬁfollowing Respondent™s assertion of
 its inability to afford the 
Union™s proposed increase in health care contributions the Un-
ion requested that Respondent fu
rnish it with financial infor-
mation to support Respondent™s claimed inability to pay.ﬂ It 
further alleged that Respondent 
failed and refused to furnish 
such information in violation of Section 8(a)(1) and (5) of the 
Act. It is well settled that an empl
oyer violates Section 8(a)(5) of 
the Act when it refuses to suppl
y financial information to sup-
port a claim of an ﬁinability to pay.ﬂ 
NLRB v. Truitt
, 351 U.S. 149 (1956); Richmond Times-Dispatch, 345 NLRB 195, 196Œ
197 (2005); Shell Oil Co., 313 NLRB 133, 134 (1993). The 
crucial distinction that needs to be determined is between as-
serting an inability to pay, which triggers a duty to disclose, and 
asserting a mere unwillingness to pay, which does not. 
Rich-
mond Times-Dispatch, supra; Lakeland Bus Lines v. NLRB
, 347 
F.3d 955, 957, 960Œ961 (D.C. Cir. 2003), denying enf. 
Lake-
land Bus Lines
, 335 NLRB 322 (2001). 
This distinction is not always easy to ascertain and has re-
sulted in numerous Board cases that are difficult to reconcile. 
Compare 
Lakeland Bus, supra; Shell Oil
, supra; Stroehmann 
Bakeries
, 318 NLRB 1069, 1079Œ1080 (1995), enf. denied 95 
F.3d 218 (2d Cir. 1996); 
ConAgra
, 321 NLRB 944, 945 (1996), 
enf. denied 117 F.3d 1435 (D.C. Cir. 1997); 
Coast Engraving 
Co., 282 NLRB 1236 fn. 1 (1987), finding that employers as-
serted an inability to pay with 
Richmond Times-Dispatch, su-
pra; AMF Trucking & Warehousing
, 342 NLRB 1125, 1126Œ
1127 (2004); Burruss Transfer
, 307 NLRB 226, 227Œ228 
(1992); Nielsen Lithographing Co.
, 305 NLRB 697 (1991), 
concluding that the employers did not assert an inability to pay. 
However, in view of my cred
ibility finding detailed above, I 
need not attempt to reconcile the contradictions in these cases 

since I have concluded that Epstein did not inform the Union on 
either the September 30 or Octobe
r 8 meetings (or at any other 
time) that Respondent ﬁcould not
 affordﬂ the Union™s requested 
increases or demands, and that the Union did not make a re-
quest for financial information at either of these meetings. 
Since the General Counsel and the Charging Party rely pri-
marily on Epstein™s alleged statement to establish that Re-
spondent has asserted an inability to pay,
7 and I have not found 
that Epstein made such an assert
ion, it is clear that Respondent 
here has not pleaded an inability to pay. 
Richmond Times-Dispatch, supra; 
AMF Trucking
, supra. Further, and more 
significantly, I have found that the Union 
did not request to inspect the Respondent™s financial records on 
September 30, October 8, or at 
any time prior to November 4. 
Therefore, no violation can be found concerning the complaint 
                                                           
7 Indeed, the Board specifically conc
luded that a statement that an 
employer cannot afford to pay the union™s demands means that the 
company could not stay in business if it met the union™s demands, and 

can trigger an obligation to su
pply financial information. 
AMF Truck-
ing, supra at 1126. 
 ALDEN LEEDS
, INC
. 93allegations in question, even if 
other evidence can be construed 
as pleading an inability to pay. 
Accordingly, I recommend dismissal of these complaint al-
legations. B. The Lockout 
Employer lockouts in support of legitimate bargaining de-
mands (i.e., ﬁoffensive lockoutsﬂ) are lawful. 
American Ship 
Building Co. v. NLRB
, 380 U.S. 300, 310Œ313 (1965); 
Boehringer Ingelheim Vetmedica
, 350 NLRB 678Œ679 (2007). 
Such lockouts can be lawful even in the absence of an impasse, 
Darling & Co.
, 171 NLRB 801, 802Œ803 (1968), and where the 
employer uses temporary repl
acements durin
g the lockout, 
Harter Equipment, 280 NLRB 597, 599Œ600 (1986). 
However, in order for the lockout to be lawful, the union 
must be informed on a timely ba
sis of the employer™s demands 
so that the union can evaluate whether to accept them and pre-
vent the lockout. 
Dayton Newspapers
, 339 NLRB 650, 656 
(2003), enfd. in relevant part 402 F.3d 651 (6th Cir. 2005); 
Dietrich Industries
, 353 NLRB 57, 60Œ61 (2008); 
Boehringer 
Ingelheim, supra; Eads Transfer
, 304 NLRB 711, 712Œ713 
(1991), enfd. 989 F.2d 373 (9th Cir. 1993). 
Initially, Respondent contends that the principles of 
Eads Transfer, supra and 
Dayton Newspapers, supra are inapplicable 
here inasmuch as these cases i
nvolve situations where employ-
ers announced lockouts in response to requests from employees 
to return to work after a strike. Thus, Respondent argues that 
there is no requirement in Board law for Respondent to inform 
employees of the terms to which it could agree in order to avoid 
the lockout in the absence of a request to reinstate strikers, I 
disagree. While it is true, as Respondent 
correctly observes, that both 
Eads Transfer
 and 
Dayton Newspapers
 involved lockouts while 
denying employees the right to return to work after a strike, 
there is nothing in the language of
 either case that limits the 
requirement of timely
 notification of the terms of the employ-
er™s offer to that factual situation. Indeed, the language in both 
cases is quite broad and makes 
clear that these conditions are 
essential for any lockout to be lawful. In 
Eads Transfer
, the Board cited 
Harter, supra, where the Board approved the use of 
temporary replacements by an employer, who locked out its 
employees, in support of its ba
rgaining position (not in re-
sponse to an attempted return to
 work from a strike). The Board 
in Harter observed that the fact that the employer there was the 
protagonist in locking out its 
employees does not matter. It 
observed that ﬁin light of 
American Ship Building
, there is no 
longer any meaningful distincti
on between lawful ﬁoffensiveﬂ 
and lawful ﬁdefensiveﬂ economic weaponry.ﬂ 280 NLRB at 
600. Thus, since there is no meaningf
ul distinction between offen-
sive and defensive lockouts, th
ere can be no meaningful dis-
tinction between lockouts in response to a request to reinstate 
strikers and lockouts in other situations. 
The requirements detailed in 
Eads Transfer
 and 
Dayton 
Newspapers are applicable to all loc
kouts. As the Board cited in 
Eads Transfer
, in finding that the failure to inform employees 
of the terms necessary to end the lockout is violative of the Act, 
quoted from 
Harter, ﬁThe union or its individual members have 
the ability to relieve their adversity by accepting the employer™s 
less favorable bargaining terms 
and returning to work.ﬂ 304 
NLRB at 713 fn. 17, citing 280 NLRB at 600. 
It is obvious that in order to 
accept an employer™s terms and 
return to work, the employees and the union must have notice 
of precisely what these terms are so that they can decide wheth-
er to accept them and prevent the lockout. 
In Dayton Newspapers
, supra, the Board states clearly with-
out equivocation that ﬁA fundamental principle underlying a 
lawful lockout is that the union must be informed of the em-
ployer™s demands so that the union can evaluate whether to 
accept them.ﬂ 339 NLRB at 650. It repeats that observation 
later in the decision. ﬁAs the 
judge recognized, a principle un-
derlying 
any
 (emphasis supplied) lockout is that the union may 
end the lockout and return the employees to work by agreeing 
to the employer™s demands.ﬂ 339 NLRB at 658. 
Thus, since the Board declared that this ﬁfundamental princi-
pleﬂ applied to any lockout, it is clear that the timely notice 
requirement applies to any lockou
ts, including lockouts as here, 
which are not in response to a 
refusal to reinstate strikers. 
Cases subsequent to 
Dayton Newspapers and 
Eads Transfer
 reinforce this conclusion. In 
Dietrich Industries
, supra, the 
judge™s decision, affirmed by the Board, observes that ﬁAlt-
hough an employer may lockout its employees in support of its 
bargaining position, it is privileged to do so only if it gives 
notice that it is doing so and makes the union aware of the em-
ployer™s bargaining position.ﬂ 353 NLRB at 60. 
Most significantly of all, 
Boehringer Ingelheim
, supra in-volved a lockout not in response 
to a reinstatem
ent request, and 
the Board expressly applied the principles of 
Dayton Newspa-
pers to such cases. It began its
 decision by observing that ﬁEm-
ployer lockouts in support of legitimate bargaining demands 
(i.e. offensive lockouts) are lawful.ﬂ 350 NLRB at 674. The 
decision then added that a ﬁfundamental principle underlying a 
lawful lockout is that the union must be informed of the em-
ployer™s demands so that the union can evaluate whether to 

accept them and obtain reinstatement.ﬂ Id at 679, citing 
Dayton 
Newspapers, supra. Respondent recognizes that 
Boehringer Ingelheim
 is contrary 
to its position. It attacks the 
Boehringer Ingelheim decision for 
failing to explain the factual differences between 
Dayton 
Newspapers and the case at hand, and characterized it as an 
ﬁunexplained anomaly.ﬂ However,
 contrary to Respondent, I 
find Boehringer Ingelheim not to be an ﬁunexplained anomalyﬂ 
but rather a consistent a
nd accurate application of Dayton Newspapers, Eads Transfer,
 and Harter. Accordingly, I reject Respondent
™s arguments to the contrary 
and conclude that Respondent was obligated to provide the 
Union with clear and timely notice 
of the conditions of its offer 
so that the Union and its employees could evaluate whether to 
accept Respondent™s terms and avoid the lockout. 
It is that issue that I now turn. I agree with the General 
Counsel and Charging Party th
at Respondent™s October 30 
email purporting to detail the te
rms of Respondent™s offer was 
confusing, incomplete, and internally inconsistent, and fails to 
provide the Union and Respondent™s employees with the timely 
and complete notification of the terms that the employees must 
accept to avert the lockout. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 94The analysis of this question must
 begin with the fact that the 
parties had only three negotiation sessions prior to the lockout 
and that very little substantiv
e bargaining took place at any of 
the meetings. Indeed, the parties never even discussed any of 
the issues in the Union™s offer, except for health care contribu-
tions, which was obviously the most significant issue. The par-
ties spent most of one meeting discussing an extension of the 
prior agreement. Respondent neve
r presented the Union with a 
written proposal, comprehensive or otherwise, at any of the 
sessions. The only ﬁproposalﬂ di
scussed from Respondent was 
its demand for a 1-year freeze, 
which was repeated at two nego-
tiation meetings. Respondent did provide the Union with a 
number of written alternative health care plans, but only one of 
them was discussed at any of th
e negotiation meetings prior to 
the lockout. During a conversation between Troccoli and Epstein on Oc-
tober 30, the Union made a ma
jor concession by proposing a 1-
year freeze on health care contributions with the caveat that the 
benefits could be cut, depe
nding on the trustees™ decision. Troccoli then asked to go forward and discuss other issues. 
Epstein repeated his prior demand for a 1-year freeze and asked 
if Troccoli was aware of Respondent™s offer to pay $400 to-
wards the employees™ deductible. Troccoli stated that he was 
unaware of this offer. 
Epstein informed Troccoli that
 if employees did not vote and 
agree on Respondent™s offer, the employees would be locked 
out. Troccoli twice stated to Epst
ein that he did not know what 
employees are supposed to be voting on, and Epstein replied 
that the Union would have something by the end of the day. It 
was in this context that Epstein sent the Union an email at 3:32 
p.m. on October 30. 
It began by discussing the health plan issues and states the 
Respondent had tried to come up with a plan that would cost 
the same or less than the proposed increase for the union plan. 
Significantly, Epstein emphasize
d that one of the plans sug-
gested by Respondent, a proposal 
to eliminate family coverage 
and go to single coverage, would cost less than the expiring 
Union plan. There would be enough of a savings that the Com-
pany would provide $400 to each member to go toward their 
deductibles. The email added that Troccoli stated that he was 
unaware of this option, but proposed that the Union retain its 
plan but would keep the cost 
the same to Respondent™s but 
could cut benefits. 
Thus, Respondent™s position on heal
th care cannot be readily 
determined. Is Responde
nt still proposing any or all of its vari-
ous alternative plans? Its refere
nce to the proposal for single 
coverage and a $400 payment to employees towards a deducti-
ble is particularly significant si
nce this proposal represented, 
according to Respondent, a plan that could cost less than the 
Union™s expiring plan. Thus, this 
proposal is on its face is clear-
ly different from a 1-year ﬁfreezeﬂ offered in prior sessions.
8 Therefore, I find that the Uni
on could not reas
onably determine 
                                                           
8 Even though this proposal read in conjunction with Epstein™s Oc-
tober 22 email suggests that the proposal would result in the same cost 
to Respondent as in the prior Uni
on plans, it is still different than a 
ﬁone-year freeze,ﬂ which contemplated 
the prior contract™s terms, in-
cluding the Union™s plans without increases in premiums
. what Respondent was proposing on health care. 
Respondent confuses matters furt
her by stating that it wants 
a ﬁfreeze on wages for a one or two-year agreement.ﬂ Since 
there is no reference to health care in that assertion, it is again 
uncertain if Respondent was still proposing any of its alterna-
tive plans, particularly the plan for single coverage, which 
could result in reduced costs for Respondent, thereby less than 
a total ﬁfreezeﬂ previously offered, or if it was accepting the 
Union™s proposal to freeze contri
butions for 1 year with a pos-
sible reduction in benefits.
9  Epstein™s demand for a ﬁfreeze 
on wagesﬂ is also confusing 
and contrary to Respondent™s position during negotiations that 
it wanted a total ﬁfreezeﬂ for 1 year. In addition to the confu-
sion of whether Respondent include
d a ﬁfreezeﬂ on health care 
contributions, as I have discu
ssed above, the demand makes no 
mention of issues other than wages or health care that had been 
included in the Union™s demands. 
Significantly, Epstein conceded in his testimony that he 
ﬁwould have left myself open to 
discussing the issuesﬂ when he 
demanded a freeze on wages. Yet,
 Epstein made no mention of 
this fact in his email, which 
was contrary to Respondent™s posi-
tion during negotiations that there would be no discussion of 
any increases and that a ﬁfreezeﬂ on all issues for 1 year was 
being proposed. Thus, Epstein™s own testimony conceded the 
fact that his email of October 30 did not represent an accurate 
or complete proposal. 
Respondent argues that contrary 
to the testimony of Troccoli 
and Cunningham, that I found credible, the Union was not con-
fused about the terms of Respondent™s
 offer. It asserts that they 
were aware of Respondent™s demand for a 1-year freeze, made 
in prior sessions, and that nothing in the October 30 email 
changed that offer. It further a
sserts that the parties had agreed 
on the Union™s proposal to ﬁfreezeﬂ contributions for 1 year so 
that essentially only ﬁwagesﬂ were
 left. Finally, although there 
were other outstanding issues, such
 as vacations and sick days, 
Respondent argues that if the Union was confused about 

whether issues were covered by
 the ﬁfreeze,ﬂ it should have 
called to clarify what Responde
nt meant in its October 30 
email. 
I have detailed above how th
e October 30 email differed 
from Respondent™s prior proposal 
of a 1-year ﬁfreezeﬂ with 
respect to health care,
10 the length of the contract and the issues 
other than wages. Thus, Respon
dent™s position that this email 
simply reiterated is prior offer of a 1-year freeze and made clear 
that this offer would avert th
e lockout is without merit. 
While Respondent™s contention that if the Union was con-
fused about the terms of Resp
ondent™s offer, it should have 
called to clarify what Respondent
 meant in its email has some 
                                                           
9 Contrary to Respondent™s contention, there had been no agreement 
by Epstein to the Union™s proposal 
during the October 30 conversation. 
10 As I related above, I found contrary to Respondent that there was 
no agreement on the Union™s health care proposal during the October 

30 conversation, and Epstein™s ema
il gives the impression that Re-
spondent was still proposing various a
lternative plans. Indeed, Epstein 
testified that Respondent was still offering their plans, including one 

plan with reduced costs to Respondent, although Troccoli had rejected 
them. 
  ALDEN LEEDS
, INC
. 95surface appeal in these circumstances, I reject that assertion. 
Initially, I agree with the Chargi
ng Party that it is Respondent™s 
obligation to present to the Union and its employees a timely 
and complete offer so that they can make an informed decision 
whether to accept it and avoid 
the lockout. The Union is not 
obligated to clarify any ambiguities. Here, the ambiguities were 
substantial, as I have detailed
 above, and Respondent failed to 
afford the Union sufficient time to consider its offer. 
As I observed above, the notification to the Union of the 
terms necessary to avert the lockout must be ﬁtimely.ﬂ 
Dayton Newspapers, supra at 650; 
Dietrich Industries
, supra at 60; 
Eads Transfer, supra at 712. 
Here, I conclude that Respondent
™s decision to provide the 
Union with only one working day™s 
notice, in which to evaluate 
and understand Respondent™s un
certain, ambiguous, and con-
fusing offer, vote on it and accept it, is clearly insufficient and 
not the ﬁtimelyﬂ notic
e required by Board precedent. Therefore, 
any assertion that the Union should call to clarify any ambigui-
ties in Respondent™s offer is obviated by the lack of sufficient 
time afforded the Union to make its decision.
11 Accordingly, 
based on the foregoing findings, I 
conclude that Respondent™s 
October 30 email presented the Un
ion and its employees with a 
ﬁmoving target,ﬂ Dayton Newspapers, supra at 650, that does 
not satisfy Respondent™s burden to afford the Union with a 
clear statement of the conditions that the employees must ac-
cept to avert the lockout and the time to intelligently evaluate 
these conditions. 
Dayton Newspapers
, supra; Dietrich Indus-
tries, supra; Eads Transfer
, supra. I also agree with General Counsel that the first complete 
proposal submitted by Respondent to the Union was at the No-
vember 9 meeting and was after the employees had been locked 
out for nearly a week. This o
ffer cannot cure the Respondent™s 
failure to provide such an offer prior to the lockout. The lock-
out, here unlawful at its inception, retains its initial taint of 
illegality until it is terminated and the affected employees are 
made whole. 
Movers Warehousemen™s Assn. of Washington
, 224 NLRB 356, 357 (1976), enfd. 550 F.2d 962, 966Œ967 (4th 
Cir. 1977); 
Horsehead Resource Development Co.
, 321 NLRB 
1404, 1415 (1996). 
Therefore, I find that Respondent by locking out its employ-
ees without providing its empl
oyees a timely, clear, and com-
plete set of conditions that the employees must accept in order 
to avert the lockout, Respondent has violated Section 8(a)(1) 
and (3) of the Act.
12                                                             
11 I also agree with the Charging 
Party that the Union acted reasona-
bly by using the one working day th
at it was provided to consult with 
counsel and finally deciding on a decision to have the employees report 
to work on November 3, and to request that Respondent allow the em-

ployees to work and to continue ne
gotiations. I emphasize in this regard 
the fact that the parties had enga
ged in only three negotiation sessions 
and the Union had made a major 
concession in proposing to freeze 
health care contributions for 1 year. 
12 Although the complaint alleges that
 the lockout also violated Sec. 
8(a)(5) of the Act, that allegation 
seems to be premised on the 8(a)(5) 
refusal to supply financial informat
ion, which I have dismissed. The 
cases finding that the lockout violates the Act, based on failure to time-
ly inform employees of the terms 
necessary to avoid the lockout, con-
C. The Alleged Threat to Relocate Operations 
The complaint alleges that Respondent through its supervi-
sor, Belvin, ﬁthreatened its employees that if the Union did not 
submit to Respondent™s bargai
ning demands, it would move 
unit work to another plant in Oklahoma.ﬂ 
I agree with Respondent that the evidence did not disclose 
that Belvin made any such threat during his December 24 con-
versation with Hemby. 
The record discloses that during a discussion about the lock-
out, Hemby observed that the work at Kearny East was very 
hard and it would be difficult to 
replace these workers. Belvin 
responded that Respondent would 
send the work to Oklahoma. 
The facts further establish that
 Respondent had received prod-
ucts from its related Oklahoma facility, both before and after 
the lockout, and that Belvin told Hemby that Respondent was 
getting goods from the Oklahoma plant that would ordinarily be 
produced by unit employees. 
Contrary to the General Couns
el and the Charging Party, I 
find nothing unlawful in Belvin
™s comments. The Charging 
Party characterizes Belvin™s statements as a threat that Re-
spondent would close its plant and 
move the work to the facility 
in Oklahoma. The General Counsel asserts that Belvin threat-
ened that Respondent would m
ove its operation to Oklahoma, 
which is ﬁakin to threat to te
rminate all of 
Respondent™s em-
ployeesŠa potent reminder that
 Respondent has a readily 
available replacement facility, where it could simply move the 
work if necessary.ﬂ 
I cannot agree with either of the interpretations of Belvin™s 
remarks asserted by the General Counsel or the Charging Party. 
Belvin did not threaten to close or to move the facility or to 
remove the work to Oklahom
a. He simply responded to 
Hemby™s observation that workers at Kearny would be hard to 
replace by commenting that Respondent could, and in fact had, 
obtained products from the relate
d Oklahoma facility. He was 
merely explaining to Hemby 
how Respondent could and would 
continue to operate during the lockout. There is nothing unlaw-
ful about an employer during a lockout or a strike obtaining 
products from other facilities (relate
d or not) in order to contin-
ue to operate despite the absenc
e of its employees. Therefore, 
Belvin™s comments are not unlawful. I shall therefore recom-
mend dismissal of this complaint allegation. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Sectio
n 2(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By locking out its employees on November 3, 2009, 
without providing its employees 
with a timely, clear, or com-
plete offer, which sets forth th
e conditions necessary to avoid 
the lockout, Respondent has violat
ed Section 8(a)(1) and (3) of 
the Act. 
4.  Respondent has not violated
 the Act in any other manner 
encompassed by the complaint. 
5.  The aforesaid violations of the Act affect commerce with-
                                                                                             
clude only that Sec. 8(a)(3) is violated by such conduct. 
Dayton News-papers, supra; 
Eads Transfer
, supra; 
Dietrich Industries
, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 96in the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend that it cease and desist there-
from and take certain affirmativ
e action designed to effectuate 
the purpose of the Act. 
Having found that Respondent unlawfully locked out is em-
ployees on November 3, 2009, I shall recommend that Re-
spondent offer reinstatement to
 all its employees whom it un-
lawfully locked out and make them whole for any losses of pay 
and benefits that they may have suffered by reason of the lock-
out to be calculated as prescribed in 
F .W. Woolworth Co.
, 90 
NLRB 289 (1950), with interest to be computed in the manner 
prescribed in 
New Horizons, 283 NLRB 1173 (1987). 
Based upon the foregoing findings of fact and conclusions of 
law and on the entire record, I issue the following recommend-
ed.13  ORDER The Respondent, Alden Leeds, Inc., South Kearny, New Jer-
sey, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Locking out its employees 
without providing said em-
ployees with a timely, clear, and complete offer, which sets 
forth the conditions necessary to avoid the lockout. 
(b) In any like or related manner, interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date
 of this Order, offer each 
and every employee on Respondent
™s payroll of November 3, 
2009, whom it unlawfully locked
 out on November 3, 2009, 
full and immediate reinstatement to their former positions or, if 
those positions no longer exist, to
 substantially equivalent posi-
                                                           
13 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
tions, without prejudice to their 
seniority or other rights and 
privileges previously enjoyed, discharging, if necessary, em-
ployees hired from other sources
 to make room for them, and 
make them whole for any loss of
 earnings or benefits to be 
calculated in the manner set forth in the remedy section of this 
decision. 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents, for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports and 
all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (c) Within 14 days after service by the Region, post at its 
South Kearny, New Jersey facilities, copies of the attached 
notice marked ﬁAppendix.ﬂ
14 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 22, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including 
all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since November 3, 2009. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                           
14 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  